Citation Nr: 0122053	
Decision Date: 09/04/01    Archive Date: 09/11/01

DOCKET NO.  93-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky




THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Alvin D. Wax








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from November 1975 to February 
1977.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
RO.  

In September 1993, a hearing was held before the undersigned 
Member of the Board at the RO.  

In January 1994, the Board remanded the case for additional 
development of the record.  

In a December 1994 decision, the Board determined that the 
preponderance of the evidence was against the claim for a 
TDIU.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).  

In a June 1996 Memorandum Decision, the Court vacated the 
Board decision regarding the TDIU issue.  The Court then 
remanded that matter to the Board for further development.  

In accordance with the Court's decision, the Board remanded 
the TDIU issue to the RO for further development of the 
record in November 1996.  

In May 1997, the Board issued a Supplemental Remand to comply 
with specific development requested by the Court.  

In April 1998, the RO granted service connection for 
additional disability manifested by impairment of the right 
thumb and re-characterized the service-connected disability 
as residuals of right hand trauma involving all five digits.  
A 50 percent evaluation was then assigned for the service-
connected right hand disability, effective on May 2, 1991.  

In a March 2000 decision, the Board determined that the 
disability picture referable to the veteran's service-
connected residuals of right hand trauma more closely 
approximated that warranting the assignment of a 70 percent 
rating and also established entitlement to special monthly 
compensation benefits based on the loss of use of the right 
hand.  

The issue of entitlement to TDIU was remanded for additional 
development.  

Then, in a March 2000 rating decision, the RO assigned 
increased compensation benefits, effective on July 19, 1990.  



FINDINGS OF FACT

1.  The veteran's service-connected residuals of right hand 
trauma is evaluated as 70 percent disabling, with special 
monthly compensation benefits assigned based on the loss of 
use of the hand; he is also service-connected for 
disfigurement of the left ear, at 30 percent; and for scars 
of the shoulder, left forearm and back, all rated as 
noncompensable.  

2.  The veteran has his general equivalency degree (GED) with 
six hours of additional course work, and work experience in 
the past as an electrician's helper, postal clerk, assembly 
worker and horse groomer; he currently is unemployed.  

3.  The veteran's service-connected disabilities, 
particularly his loss of use of his right hand, are shown to 
likely prevent him from securing and following substantially 
gainful employment consistent with educational achievements 
and demonstrated work history.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 
4.16, 4.19 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that a TDIU rating is warranted in his 
case.  The claims file shows that, through its discussions in 
the rating decisions, Statement of the Case, and Supplemental 
Statements of the Case, as well as the notices provided 
therein, the RO has notified him of the evidence needed to 
substantiate his claims.  

Additionally, the RO has obtained private treatment records 
(as requested by the veteran), afforded the veteran the 
opportunity for a personal hearing before this Member of the 
Board, and provided him with several VA examinations over the 
years.  In particular, the RO sent the veteran a letter, 
dated May 2001, outlining the duties to notify and assist, 
and explaining the specific actions taken with respect to 
these duties in the veteran's case.  

In addition, in light of the favorable action taken 
hereinbelow, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 66 Fed. Reg. 45620 through 45632 (Aug. 
29, 2001)(to be codified at 38 C.F.R., sec. 3.159.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19; Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  

Also, it is necessary that the record reflect some factor 
which places his case in a different category than other 
veterans with equal ratings of disability.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, (1993).  

First, the Board notes in this case that the veteran has 
significant non-service-connected disabilities as a result of 
a motor vehicle accident, and that an additional VA 
examination was requested in our previous remand order to 
address the particular question of whether the veteran's 
unemployability was due to his service-connected disabilities 
alone.  

As indicated hereinabove, the veteran is service connected 
for the residuals of right hand trauma, evaluated as 70 
percent disabling and assigned special monthly compensation 
benefits based on loss of use of one hand.  

The veteran is also service connected for a disfiguring ear 
disability under Diagnostic Code 7800, evaluated as 30 
percent disabling, and has additional noncompensable 
evaluations for his three service-connected scar 
disabilities.  

A careful review of the record shows that the November 2000 
VA examination reported that "the right hand condition alone 
[was] not enough to prevent him from securing and following 
substantial gain[ful] employment."  

The VA examiner did first note that the veteran had no 
effective function of the right hand, except that he was able 
to propel his wheelchair by using the palm of his orthoplast 
splint against the tire of his wheelchair.  

The VA examiner also found that the veteran could have 
retrained his left hand for employment, noted that another 
patient with no active purposeful use of the (dominant) right 
arm still farmed with one arm, and opined that the veteran 
might be a greeter, an usher or a cashier or work in sales.  

A January 2001 VA report shows that another VA examiner 
concurred with the opinion of the November 2000 VA examiner.  
However, a March 2001 letter from this January 2001 VA 
examiner to the veteran indicated that this examiner also 
found "that [the veteran could not] engage in any bi-manual 
tasks or any occasion that might require bi-manual 
function."  

Additionally, the private medical records, dated February 
2001, opined that the veteran could not effectively train the 
left hand "to be an effective dominant hand for fine motor 
activities or repetitive activities to the extent that a 
naturally dominant hand would perform."  

The veteran argues that the recent holding of the Court in 
Bowling v. Principi, 15 Vet. App. 1 (2001) applies to his 
case.  

In Bowling, it was held that, where there was plausible 
evidence that a claimant was unable to secure and follow a 
substantially gainful occupation and where the Board had not 
relied on any probative affirmative evidence to the contrary, 
the Court would reverse the Board's determination, as a 
matter of law, that the veteran's case was ineligible for 
consideration under 38 C.F.R. § 4.16(b) by referral to the 
C&P director.  

Specifically, the Court found that the Board's holding that 
the probative medical evidence did not show that the veteran 
was unable to work in his current position, or several past 
positions, was erroneous, in that the Board's suggestion of 
feasibility of employment revealed that the Board was relying 
on the absence of evidence rather than on any affirmative 
evidence of employability.  

Additionally, the Court noted error in the Board's failure to 
make a factual finding of whether the veteran's current 
employment met the standard of earning income in excess of 
the poverty threshold or a living wage.  

In the instant case, the Board must first note that the 
veteran had refused to have his right hand examined due to 
pain.  However, he has been extensively evaluated during his 
thorough and complete VA examinations, and the examiners have 
provided persuasive medical evaluations of the veteran's 
physical capabilities with respect to his right hand.  

However, consistent with Bowling, the medical evidence does 
not adequately assess whether the veteran could earn either a 
living wage or income in excess of the poverty threshold in 
evaluating the level of industrial inadaptability caused by 
his service-connected disability.  This type of analysis, in 
the Board's opinion, would call into question the economic 
viability of the veteran working as a greeter or usher, as 
suggested by the VA examiner in his opinion rendered in 
November 2000.  

A careful review of the record shows that the veteran's 
occupational experience has been limited exclusively to work 
involving tasks requiring substantial use of both upper 
extremities.  This included his previous work as a horse 
groomer, electrician's helper, assembly worker and postal 
clerk.  Such employment, including other similar types of 
substantial employment such as that as a cashier or in 
farming or sales suggested by the VA examiner in November 
2000, would certainly be precluded in this case given the 
nature of the service-connected disability rated as loss of 
use of the veteran's major arm.  

While the VA examiner in November 2000 also felt that the 
veteran could be retrained to work using the left arm as his 
major extremity, this opinion did not address the veteran's 
educational and work background.  Here, the Board finds, 
given the veteran is shown to have only completed a GED 
program, that he would not be able to secure and follow 
substantially gainful employment of a more sedentary nature 
that would be consistent with his service-connected 
disability.  

Although there is evidence suggesting that he should be 
medically able to perform alternative employment, there is no 
affirmative evidence establishing that this veteran would be 
able to secure and follow an occupation given the nature of 
his service-connected disability.  See 38 C.F.R. § 4.16 (a).  
Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991) (The Board 
must be cognizant of the danger of placing the burden on the 
claimant of showing that he cannot get work).  In this case, 
the veteran has averred that he simply cannot retain these 
positions due to the lose of use of his right hand.  

After a review of the entire record, and the Board finds that 
the criteria for the assignment of a TDIU rating are met in 
this case.  





ORDER

A total disability rating for compensation purposes based on 
individual unemployability is granted, subject to the law and 
regulations governing the disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


